IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GEORGE IVAN LOPEZ,                      :   No. 89 MAP 2015
                                        :
                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court dated October
                                        :   21, 2015 at No. 566 MD 2013.
           v.                           :
                                        :   P
                                        :
PA. DEPARTMENT OF CORRECTIONS,          :
COMMISSIONER, JOHN WETZEL, PA.          :
GOVERNOR, TOM CORBETT,                  :
SUPERINTENDENT, LOUIS S. FOLINO,        :
JANE AND JOHN DOE,                      :
                                        :
                 Appellees              :


                                   ORDER


PER CURIAM                                       DECIDED: August 15, 2016
     AND NOW, this 15th day of August, 2016, the order of the Commonwealth Court

is AFFIRMED.